FILED
                                                                  MAY 21, 2020
                                                          In the Office of the Clerk of Court
                                                         WA State Court of Appeals, Division III



            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION THREE

STATE OF WASHINGTON,                          )         No. 36295-7-III
                                              )
                     Respondent,              )
                                              )
       v.                                     )         UNPUBLISHED OPINION
                                              )
CHRISTOPHER LEE MURPHY,                       )
                                              )
                     Appellant.               )

       PENNELL, C.J. — Christopher Murphy appeals his conviction for second degree

unlawful possession of a firearm. He argues the firearm should have been suppressed as

the fruit of an unlawful seizure. We disagree and affirm.

                                         FACTS 1

       Richland police responded to a Motel 6 after a clerk called 911. The clerk reported

a man and woman were refusing to leave the property after being denied a room. The pair

was associated with a distinctive pickup truck pulling a flatbed trailer. By the time the

police arrived, the man and woman were no longer at the motel. However, their truck was

observed across the street in a parking lot. Officers went to make contact.


       1
         The following facts are taken from the suppression hearing in Mr. Murphy’s case
and the trial court’s factual findings. Mr. Murphy has not challenged the court’s findings.
They are thus deemed verities on appeal. State v. Tamblyn, 167 Wash. App. 332, 336-37,
273 P.3d 459 (2012).
No. 36295-7-III
State v. Murphy


       As law enforcement approached, the man from the truck started walking toward

the officers in an aggressive manner. The man was wearing baggy clothes and his hands

were in his pockets. Officers tried to keep their distance. The man was instructed to stop

and to keep his hands out of his pockets. The man stopped, but continued to move his

hands in and out of his pockets. The man was asked for his name and he stated he was

Christopher Murphy. At some point, the motel clerk called back to 911 and reported the

police were talking to the right person.

       Officers ran Mr. Murphy’s name through dispatch. They discovered he had no

warrants, but his driver’s license was suspended and he had a prior felony conviction

rendering him ineligible to possess firearms. Officers began talking to Mr. Murphy about

the Motel 6 incident and other subjects, including his truck. Officers believed the truck

was similar to a suspicious vehicle reported the evening before, and possibly stolen.

Various items in the truck bed and an attached trailer were suggestive of stolen property.

During the interaction with the officers, Mr. Murphy was fidgety and continued to dig

around in his pockets despite repeated instructions to keep his hands out.

       Mr. Murphy’s repeated behavior of placing his hands in his pockets caused the

officers to be concerned for their safety. Mr. Murphy was advised that if he continued to

disobey instructions to keep his hands visible, he would be handcuffed. Mr. Murphy did

not heed this warning. Officers then placed Mr. Murphy in handcuffs and performed a

                                             2
No. 36295-7-III
State v. Murphy


pat-down search. This search occurred approximately 19 minutes after the initial police

contact. The pat-down uncovered a firearm and Mr. Murphy was arrested for unlawful

possession of a firearm. The State later filed charges.

       Prior to trial, Mr. Murphy filed a motion to suppress the firearm evidence, arguing

the firearm had been unlawfully seized. The parties agreed Mr. Murphy “was detained

and was not free to leave within seconds of the initial contact” with the officers. Clerk’s

Papers at 53. The issue, therefore, was whether the 911 call and Mr. Murphy’s initial

reaction to law enforcement was sufficient to justify a seizure.

       The trial court denied Mr. Murphy’s suppression motion. It held that reasonable

suspicion justified the initial police stop. In addition, Mr. Murphy’s continued

noncompliance with instructions and suspicious behavior provided adequate grounds

for prolonging the scope of the stop. The court subsequently found Mr. Murphy guilty of

unlawful firearm possession at a stipulated facts bench trial.

       Mr. Murphy timely appeals.

                                        ANALYSIS

Initial seizure

       Mr. Murphy contends he was illegally seized because officers lacked reasonable

suspicion that he committed trespass, or any other crime, at the Motel 6. We disagree.



                                              3
No. 36295-7-III
State v. Murphy


       Law enforcement may perform warrantless stops when faced with reasonable

suspicion that a person “has been or is about to be involved in a crime.” State v. Acrey,

148 Wash. 2d 738, 746-47, 64 P.3d 594 (2003). Reasonable suspicion can be supported by

an informant’s tip, so long as it is reliable under the circumstances. State v. Z.U.E.,

183 Wash. 2d 610, 618, 352 P.3d 796 (2015). A known citizen informant calling 911 to

report contemporaneous events is generally considered truthful. Navarette v. California,

572 U.S. 393, 399-400, 134 S. Ct. 1683, 188 L. Ed. 2d 680 (2014).

       Mr. Murphy does not challenge the truthfulness of the motel clerk’s tip. He instead

argues the contents of the tip were insufficient to support an apparent crime of trespass.

See State v. Sieler, 95 Wash. 2d 43, 621 P.2d 1272 (1980). We disagree. The motel clerk

did not simply report that Mr. Murphy and his companion failed to leave. She clarified

Mr. Murphy refused to leave after being asked to do so “several times.” Report of

Proceedings (RP) (Aug. 2, 2018) at 6. Dispatch relayed this information to the responding

officers by noting Mr. Murphy was refusing to leave. These circumstances were sufficient

to create reasonable suspicion of trespass. RCW 9A.52.080 (trespass includes unlawful

entry or remaining on the premises of another); State v. Kutch, 90 Wash. App. 244, 247,

951 P.2d 1139 (1998) (authorized person may revoke an individual’s license to remain in

a building that is otherwise open to the public). The police did not need to investigate a



                                              4
No. 36295-7-III
State v. Murphy


possible defense to trespass before performing a stop. State v. Guzman-Cuellar, 47 Wn.

App. 326, 331, 734 P.2d 966 (1987).

Scope of investigation

       Mr. Murphy also appears to claim the officers improperly expanded the scope of

their investigation to include criminal activity other than trespass. 2 The State contends

the officers appropriately expanded their investigation due to Mr. Murphy’s suspicious

behavior, the appearance of the truck and trailer, and the brevity of the investigation.

We agree with the State.

       A stop may be prolonged when interaction with a suspect “‘arouses further

suspicions.’” State v. Smith, 115 Wash. 2d 775, 785, 801 P.2d 975 (1990) (quoting

Guzman-Cuellar, 47 Wash. App. at 332). That is what happened here. Although officers

initially sought contact with Mr. Murphy in response to a fairly minor offense, Mr.

Murphy’s behavior quickly aroused suspicions that something more serious was afoot.

Mr. Murphy’s aggressive conduct, and noncompliance with instructions to keep his

hands out of his pockets, raised a reasonable concern that he was armed and posed a

current danger. See State v. Williams, 102 Wash. 2d 733, 740, 689 P.2d 1065 (1984).


       2
         Mr. Murphy’s brief focuses almost entirely on whether there was an initial basis
for the stop. He does not specifically argue that, even if the stop was warranted at the
outset, officers exceeded the proper scope.

                                              5
No. 36295-7-III
State v. Murphy


Nineteen minutes was not a particularly long period of detention, see id. at 741 n.4,

particularly given Mr. Murphy’s failure to provide consistent information about what

happened at the Motel 6. Indeed, Mr. Murphy’s companion testified she felt it was only a

“couple minutes” before Mr. Murphy was handcuffed. RP (Aug. 2, 2018) at 21. Given the

totality of the circumstances, law enforcement had sufficient justification for detaining

Mr. Murphy up through the pat-down search and seizure of the firearm.

                                     CONCLUSION

       The judgment of conviction is affirmed.

       A majority of the panel has determined this opinion will not be printed in

the Washington Appellate Reports, but it will be filed for public record pursuant to

RCW 2.06.040.

                                          _________________________________
                                          Pennell, C.J.

WE CONCUR:


______________________________
Korsmo, J.


______________________________
Fearing, J.




                                             6